Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
Applicants amendments filed on 1/28/2022 has been received and made of records.
Independent claims 1, 4, 7, 10 have been amended with the languages of previously objected dependent claims 2, 5, 8, and 11.
New claims 13-24 have been filed.
IDS filed on 12/22/2021 has been received and entered. 
Claims 1, 3-4, 6-7, 9-10, and 12-24 currently pending. Secondly, a new USC 112 (B) or second rejection is warranted based on newly filed claims of 13-24.
Please refer to the action below.

Examiner Notes
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. 

Response to Arguments/Remarks
Claims 1, 3-4, 6-7, 9-10, and 12 are allowed over the prior arts of record as currently amended and understood. The arguments of pages 13-14 regarding the newly filed claims of 13-24, reciting “Further, as recited in new claim 13, the hardware processor sets a page the paper of which is embossed paper to not be a target of the inspection. New independent claims 16, 19, and 22, moreover, recite similar features. That is, as recited in new claims 13, 16, 19, and 22, a page of embossed paper is set to not be a target of an inspection which includes comparing a scanned image with a correct image and outputting a result of this comparison. This feature is based on the subject matter of (now canceled) allowable claim 2. And it is respectfully submitted that DRA, Muraishi, Itagaki et al, and Ito et al fail to disclose or suggest this feature of the present invention as recited in new independent claims 13, 16, 19, and 22. Accordingly, it is respectfully submitted that new claims 13-24 also clearly patentably distinguish over the cited references, taken singly or in combination, under 35 USC 103, along with (allowable) amended claims 1, 3, 4, 6, 7, 9, 10, and 12”, have been considered, however, they are not persuasive. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 13, 16, 19, and 22 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding independent claims 13, 16, 19, and 22:
	These claims require “wherein the hardware processor sets a page the paper of which is embossed paper to not be a target of the inspection”.
        In relying on the claim languages of at those independent claims, and the corresponding disclosure, there is a case, (emphasis added, during the second clause of) “wherein the hardware processor sets a page the paper of which is embossed paper to not be a target of the inspection”, if the print jobs includes only the previously set embossed papers, then said inspection apparatus would never be configured to perform the alleged conducted inspection, the currently filed claims as understood appear to not include critical or essential to the practice of the invention but not included in the claim(s).  Furthermore, it is also further not clear how the inspection apparatus simply knows based on second clause how and when not to conduct, in a case previously set print job includes more than one paper types including said set embossed paper to not be a target of the inspection and plurality of other non-embossed papers, as it is unclear if that not to conduct function is realized when it determines the information of the conveying sheets types or if it is based on performing scanned image comparison or if on provided sheet information at or substantially when the sheet paper is conveyed. 



      Examiner respectfully advises applicant to review all pending claims and to positively and particularly point out the claimed subject matter which the applicant regards as the invention, in order to expedite the precaution of the application and shorten the time of examining process.

Accordingly, the claimed subject matter of this application as currently claimed is unpatentable under the provisions of 35 U.S.C. 112, second paragraph.  Therefore, the above claim is rejected under USC 112 second, as best understood by examiner as indicated in this office action above.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Independent claims 13, 16, 19, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Description of the Related Art (DRA), in view of Itagaki (previously cited). 

a hardware processor (the image forming apparatus with the implied control means in at least para. 0003 and 0004 of the disclosure including the at least an automatic image inspection function obviously include as understood in the art said at least one wellknown hardware processor) configured to: 
conducts an inspection on an image (at least para. 0003 and 0004 of the DRA further teaches the conducted inspection in a case of using a correct image as the served reference for the inspection of the image to be compared with the generated scanned image); 
the inspection including (i) comparing a scanned image with a correct image, the scanned image being generated by reading an image formed on paper based on a print job, and the correct image serving as a reference against which the scanned image is compared (at least para. 0003 and 0004 of the DRA); and (ii) outputting a result of the comparing (an implied result at least para. 0003 and 0004 of the DRA 
      However, DRA is silent regarding wherein the hardware processor sets a page the paper of which is embossed paper to not be a target of the inspection.  
     Itagaki teaches in at least the Abstract a provided image forming apparatus, an image inspecting method and an image forming method, configured to carry an automatic inspection method according to a set paper type, the image inspecting device automatically sets predetermined conditions for image inspection, said conditions for image inspection may further also be set by a user if required. Based upon the set conditions for the inspection, the image inspecting device inspects output images. One skill in the art would further appreciate a case if said hardware of Itagaki sets for a print job including similar pages the papers of which to not be a target of the inspection, then an inspection would not be carried or conducted for any of said pages or images. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of DRA in view of Itagaki to include said hardware processor sets a page the paper of which is embossed paper to not be a target of the inspection, wherein the apparatus comprising a case where an inspection is not conducted on a paper image in a case the system determines that such page is not the target of an inspection, the system of Itagaki further complements DRA in the sense that the 

       Regarding claim 16, DRA teaches an image formation system (DRA teaches in at least para. 0003 and 0004 of the disclosure an image forming system with an implied control means including at least an automatic image inspection function which further in para. in 0004 distinguishes between an image target for inspection and an image not targeting for inspection in order to perform or not perform said automatic image inspection function), comprising: 

conduct an inspection (at least para. 0003 and 0004 of the DRA further teaches the conducted inspection in a case of using a correct image as the served reference for the inspection of the image to be compared with the generated scanned image); 
the inspection including (i) comparing a scanned image with a correct image, the scanned image being generated by reading an image formed on paper based on a print job, and the correct image serving as a reference against which the scanned image is compared (at least para. 0003 and 0004 of the DRA); and (ii) outputting a result of the comparing (an implied result at least para. 0003 and 0004 of the DRA is taught wherein abnormal pages maybe divided or separated from the other pages); 
and an image former that forms the image on the paper based on the print job (para. 0003 further teaches the image former). 
       However, DRA is silent regarding wherein the hardware processor sets a page the paper of which is embossed paper to not be a target of the inspection.  
       Itagaki teaches in at least the Abstract a provided image forming apparatus, an image inspecting method and an image forming method, configured to carry an 

     Regarding claim 19, DRA teaches a non-transitory recording medium storing a computer readable inspection program executed by an inspection apparatus (the at least image forming apparatus included in para. 0003-0004 is known in the art to comprise at least one well known CPU comprising obviously one of non-transitory recording medium for executing the cited automatic inspection method of at least para. 0003-0004), the inspection program causing a computer to perform processes comprising: an inspection process (at least para. 0003 and 0004 of the DRA further teaches the conducted inspection process in a case of using a correct image as the served reference for the inspection of the image to be compared with the generated scanned image); 
 the inspection process including (i) comparing a scanned image with a correct image, the scanned image being generated by reading an image formed on paper based on a print job, and the correct image serving as a reference against which the 
 and setting a page the paper of which is embossed paper to not be a target of the inspection process (setting a page in at least para. 0003 and 0004 of the DRA as a page to not be a target of the inspection process).
       However, DRA is silent regarding wherein setting a page the paper of which is embossed paper to not be a target of the inspection process.
       Itagaki teaches in at least the Abstract a provided image forming apparatus, an image inspecting method and an image forming method, configured to carry an automatic inspection method according to a set paper type, the image inspecting device automatically sets predetermined conditions for image inspection, said conditions for image inspection may further also be set by a user if required. Based upon the set conditions for the inspection, the image inspecting device inspects output images. One skill in the art would further appreciate a case if said hardware of Itagaki sets for a print job including similar pages the papers of which to not be a target of the inspection, then an inspection would not be carried or conducted for any of said pages or images. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the 

     Regarding claim 22, DRA teaches a inspection method performed by an inspection apparatus (the at least image forming apparatus included in para. 0003-
 the inspection method comprising: an inspection process (at least para. 0003 and 0004 of the DRA further teaches the conducted inspection process in a case of using a correct image as the served reference for the inspection of the image to be compared with the generated scanned image); 
 the inspection process including (i) comparing a scanned image with a correct image, the scanned image being generated by reading an image formed on paper based on a print job, and the correct image serving as a reference against which the scanned image is compared (at least para. 0003 and 0004 of the DRA); and (ii) outputting a result of the comparing (an implied result at least para. 0003 and 0004 of the DRA is taught wherein abnormal pages maybe divided or separated from the other pages); 
and a setting process, the setting process comprising setting a page to not be a target of the inspection process (setting a page in at least para. 0003 and 0004 of the DRA as a page to not be a target of the inspection process).
       However, DRA is silent regarding wherein said setting process comprising setting a page the paper of which is embossed paper to not be a target of the inspection process.


Claims 13-24 further rejected under 35 U.S.C. 103 as being unpatentable over the Description of the Related Art (DRA), in view of Muraishi et al. (previously cited). 

    Regarding claim 13, DRA teaches an inspection apparatus (DRA teaches in at least para. 0003 and 0004 of the disclosure an image forming apparatus with an implied control means including at least an automatic image inspection function which further in para. in 0004 distinguishes between an image target for inspection and an image not targeting for inspection in order to perform or not perform said automatic image inspection function), comprising: 

conducts an inspection on an image (at least para. 0003 and 0004 of the DRA further teaches the conducted inspection in a case of using a correct image as the served reference for the inspection of the image to be compared with the generated scanned image); 
the inspection including (i) comparing a scanned image with a correct image, the scanned image being generated by reading an image formed on paper based on a print job, and the correct image serving as a reference against which the scanned image is compared (at least para. 0003 and 0004 of the DRA); and (ii) outputting a result of the comparing (an implied result at least para. 0003 and 0004 of the DRA is taught wherein abnormal pages maybe divided or separated from the other pages).
      However, DRA is silent regarding wherein the hardware processor sets a page the paper of which is embossed paper to not be a target of the inspection.  
     Muraishi teaches in at least Figs. 3 an automatic sheet inspection where a reader reads an image of a transported printed matter to execute said automatic inspection where an inspection further in at least para. 0172-0176 and Fig. 16 maybe 

      Regarding claim 14 (according to claim 13), DRA further teaches wherein the hardware processor stores, in a storage, the correct image serving as the reference  (at least para. 0003 and 0004 of the DRA further implies the system or hardware obviously stores, in a storage means said correct image serving as the reference).

      Regarding claim 15 (according to claim 14), DRA is silent  regarding wherein the hardware processor does not perform a comparison between the scanned image and the correct image in a case in which the scanned image is generated by reading an image formed on the page of embossed paper.  
     Muraishi further teaches in at least para. 0172-0176 and Fig. 16 the sheet image inspection maybe performed further based on a determined sheet setting type information and the conveyed sheet information wherein a reader of at least para. 0172-0176 further configured obviously when acquired information of a conveyed 

    Regarding claim 16, DRA teaches an image formation system (DRA teaches in at least para. 0003 and 0004 of the disclosure an image forming system with an implied control means including at least an automatic image inspection function which further in para. in 0004 distinguishes between an image target for inspection and an image not targeting for inspection in order to perform or not perform said automatic image inspection function), comprising: 
 a hardware processor (the image forming apparatus with the implied control means in at least para. 0003 and 0004 of the disclosure including the at least an automatic image inspection function obviously include as understood in the art said at least one wellknown hardware processor) configured to: 
conduct an inspection (at least para. 0003 and 0004 of the DRA further teaches the conducted inspection in a case of using a correct image as the served reference for the inspection of the image to be compared with the generated scanned image); 
the inspection including (i) comparing a scanned image with a correct image, the scanned image being generated by reading an image formed on paper based on a print job, and the correct image serving as a reference against which the scanned image is compared (at least para. 0003 and 0004 of the DRA); and (ii) outputting a 
and an image former that forms the image on the paper based on the print job (para. 0003 further teaches the image former). 
       However, DRA is silent regarding wherein the hardware processor sets a page the paper of which is embossed paper to not be a target of the inspection.  
       Muraishi teaches in at least Figs. 3 an automatic sheet inspection where a reader reads an image of a transported printed matter to execute said automatic inspection where an inspection further in at least para. 0172-0176 and Fig. 16 maybe performed further based on a determined sheet setting type information and the conveyed sheet information of further para. 0172-0176, wherein a reader of at least para. 0172-0176 and Fig. 16 obviously acquires, information when a sheet is conveyed, when said paper type is not subject to the automatic inspection based on set information, said reader likewise does not read an image of the paper. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of DRA in view of Muraishi to include said hardware processor sets a page the paper of which is embossed paper to not be a target of the inspection, wherein the apparatus comprising a case where an inspection is not conducted on a paper image in a case the system determines 

      Regarding claim 17 (according to claim 16), DRA further teaches wherein the hardware processor stores, in a storage, the correct image serving as the reference  (at least para. 0003 and 0004 of the DRA further implies the system or 

     Regarding claim 18 (according to claim 17), DRA is silent  regarding wherein the hardware processor does not perform a comparison between the scanned image and the correct image in a case in which the scanned image is generated by reading an image formed on the page of embossed paper.  
     Muraishi further teaches in at least para. 0172-0176 and Fig. 16 the sheet image inspection maybe performed further based on a determined sheet setting type information and the conveyed sheet information wherein a reader of at least para. 0172-0176 further configured obviously when acquired information of a conveyed sheet paper type indicates a sheet not subject to the automatic inspection based on set information, said reader likewise does not read an image of the paper, or obviously does not perform said comparison between said scanned image and said  correct image in a case obviously image data is generated by reading an image formed on the page of embossed paper. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of DRA in view of Muraishi to include said processor does not perform a comparison between the scanned image and the correct image in a case in which the scanned image is generated by reading an image formed on the 

     Regarding claim 19, DRA teaches a non-transitory recording medium storing a computer readable inspection program executed by an inspection apparatus (the at least image forming apparatus included in para. 0003-0004 is known in the art to comprise at least one well known CPU comprising obviously one of non-transitory recording medium for executing the cited automatic inspection method of at least para. 0003-0004), the inspection program causing a computer to perform processes comprising: an inspection process (at least para. 0003 and 0004 of the DRA further 
 the inspection process including (i) comparing a scanned image with a correct image, the scanned image being generated by reading an image formed on paper based on a print job, and the correct image serving as a reference against which the scanned image is compared (at least para. 0003 and 0004 of the DRA); and (ii) outputting a result of the comparing (an implied result at least para. 0003 and 0004 of the DRA is taught wherein abnormal pages maybe divided or separated from the other pages); 
 and setting a page the paper of which is embossed paper to not be a target of the inspection process (setting a page in at least para. 0003 and 0004 of the DRA as a page to not be a target of the inspection process).
       However, DRA is silent regarding wherein setting a page the paper of which is embossed paper to not be a target of the inspection process.
        Muraishi teaches in at least Figs. 3 an automatic sheet inspection where a reader reads an image of a transported printed matter to execute said automatic inspection where an inspection further in at least para. 0172-0176 and Fig. 16 maybe performed further based on a determined sheet setting type information and the conveyed sheet information of further para. 0172-0176, wherein a reader of at 

      Regarding claim 20 (according to claim 19), DRA further teaches wherein the processes further comprising storing, in a storage, the correct image serving as the reference  (at least para. 0003 and 0004 of the DRA further implies the system or hardware obviously stores, in a storage means said correct image serving as the reference).
 
      Regarding claim 21 (according to claim 19), DRA is silent  regarding wherein the inspection process does not perform a comparison between the scanned image and the correct image in a case in which the scanned image is generated by reading an image formed on the page of embossed paper.  
Muraishi further teaches in at least para. 0172-0176 and Fig. 16 the sheet image inspection maybe performed further based on a determined sheet setting type information and the conveyed sheet information wherein a reader of at least para. 0172-0176 further configured obviously when acquired information of a conveyed sheet paper type indicates a sheet not subject to the automatic inspection based on set information, said reader likewise does not read an image of the paper, or 


 the inspection method comprising: an inspection process (at least para. 0003 and 0004 of the DRA further teaches the conducted inspection process in a case of using a correct image as the served reference for the inspection of the image to be compared with the generated scanned image); 
 the inspection process including (i) comparing a scanned image with a correct image, the scanned image being generated by reading an image formed on paper based on a print job, and the correct image serving as a reference against which the scanned image is compared (at least para. 0003 and 0004 of the DRA); and (ii) outputting a result of the comparing (an implied result at least para. 0003 and 0004 of the DRA is taught wherein abnormal pages maybe divided or separated from the other pages); 
and a setting process, the setting process comprising setting a page to not be a target of the inspection process (setting a page in at least para. 0003 and 0004 of the DRA as a page to not be a target of the inspection process).

        Muraishi teaches in at least Figs. 3 an automatic sheet inspection where a reader reads an image of a transported printed matter to execute said automatic inspection where an inspection further in at least para. 0172-0176 and Fig. 16 maybe performed further based on a determined sheet setting type information and the conveyed sheet information of further para. 0172-0176, wherein a reader of at least para. 0172-0176 and Fig. 16 obviously acquires, information when a sheet is conveyed, when said paper type is not subject to the automatic inspection based on set information, said reader likewise does not read an image of the paper. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of DRA in view of Muraishi to include said setting process comprising setting a page the paper of which is embossed paper to not be a target of the inspection process, wherein the apparatus comprising a case where an inspection is not conducted on a paper image in a case the system determines that such page is not the target of an inspection, the system of Muraishi further complements DRA in the sense that the system does not conduct the inspection on the image on a page of a paper type that has been determined to not be the target for the inspection based on at least conveyed 


      Regarding claim 23 (according to claim 22), DRA further teaches wherein the processes further comprising storing, in a storage, the correct image serving as the reference  (at least para. 0003 and 0004 of the DRA further implies the system or hardware obviously stores, in a storage means said correct image serving as the reference).
  

        Muraishi further teaches in at least para. 0172-0176 and Fig. 16 the sheet image inspection maybe performed further based on a determined sheet setting type information and the conveyed sheet information wherein a reader of at least para. 0172-0176 further configured obviously when acquired information of a conveyed sheet paper type indicates a sheet not subject to the automatic inspection based on set information, said reader likewise does not read an image of the paper, or obviously does not perform said comparison between said scanned image and said  correct image in a case obviously image data is generated by reading an image formed on the page of embossed paper. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of DRA in view of Muraishi to include said inspection process does not perform a comparison between the scanned image and the correct image in a case in which the scanned image is generated by reading an image formed on the page of embossed paper, one skill in the art would envisage a case where the system already determines a paper type is one that does not require image inspection, said system comprising said processor would obviously not .

Conclusion
      Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the 
      Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCELLUS AUGUSTIN whose telephone number is (571)270-3384. The examiner can normally be reached 9 AM- 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENNY TIEU can be reached on 571-272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about 




/MARCELLUS J AUGUSTIN/Primary Examiner, Art Unit 2674                                                                                                                                                                                                        2/4/2022